DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Allowable Subject Matter
2.  	Claims 1-10, 21-29, 31-34 are allowed.
                                                                          Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1-10, 21-29, the prior art failed to disclose or reasonably suggest a conductive via electrically connected between the antenna pattern layer and the metal pillar, wherein the conductive via tapers toward the antenna pattern layer; and an encapsulant covering at least a portion of a lateral surface of the metal pillar; wherein a passivation layer is disposed between the encapsulant and the antenna pattern layer.

5. 	Regarding Claims 31-32, the prior art failed to disclose or reasonably suggest a metal pillar electrically connected between the antenna pattern layer and the first surface of the circuit layer; an encapsulant covering at least a portion of a lateral surface of the metal pillar, wherein the encapsulant has a surface facing away from the circuit layer and a protruding portion protruded from the surface of the encapsulant; and a passivation layer disposed between the encapsulant and the antenna pattern layer, wherein the protruding portion is surrounded by the passivation layer.

6. 	Regarding Claims 33-34, the prior art failed to disclose or reasonably suggest an encapsulant covering at least a portion of a lateral surface of the metal pillar, wherein the encapsulant has a surface facing away from the circuit layer and a protruding portion protruded from the surface of the .    
  	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899